DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-8 are objected to because of the following informalities:  
In claim 1, --and-- should be added after “material;” in line 7.
Claims 2-8 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2002/0182119 to Daily et al [hereinafter Daily] in view of U.S. Patent Application Publication 2013/0064268 to Foiret and U.S. Patent Application Publication 2017/0328781 to Litteaur et al [hereinafter Litteaur].
Referring to claim 1, Daily discloses a temperature sensing assembly (figures 2, 6; paragraphs 17, 19-21, 31, 34) comprising:
a sheath (22) defining an interior space;
a first temperature sensor (28A) having a first conductor (38) and a second conductor (40) extending within the interior space of the sheath (22) and joined at a first junction point (30A) to measure a temperature, wherein the first conductor (38) is constructed of a first material and the second conductor (40) is constructed of a second material, and wherein the first material is different than the second material (paragraphs 17, 19); and
a second temperature sensor (28B) having a third conductor (38) and a fourth conductor (40) extending within the interior space of the sheath (22) and joined at a second junction point (30B) to measure a temperature, wherein the third conductor is constructed of a third material and the fourth conductor is constructed of a fourth material, and wherein the third material is different than the fourth material (paragraphs 17, 19);
wherein the first junction point is adjacent to the second junction point (figure 2).
Daily does not explicitly disclose that the first material is different than each of the third and fourth materials; and that a deviation of temperature measurements received from the first and second temperature sensors indicates that one of the first and second temperature sensors has corroded.
However, Daily discloses that the first and second temperature sensors can be different known type of temperature sensors (thermocouples) (e.g., type J, K, T, E, R, or S) (paragraph 20), and that different types of the known thermocouple types can be used in combination for sensing temperature (i.e., the first material (paragraphs 20, 21).
Foiret discloses a temperature sensing assembly (paragraphs 16-19) comprising first and second temperature sensors (thermocouples) that are adjacent to each other such that a deviation of temperature measurements received from the first and second temperature sensors indicates that one of the first and second temperature sensors is defective (failure) in order to obtain a more reliable temperature measurement.
Litteaur discloses a temperature sensing assembly (paragraph 28) using temperature sensors (thermocouples), wherein the failure between the temperature sensors can be due to corrosion of the temperature sensors.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daily by making the first material different than each of the third and fourth materials (i.e., making the first and second temperature sensors of different types) since Daily discloses that the first and second temperature sensors can be different known type of temperature sensors (thermocouples) and that different types of the known thermocouple types can be used in combination for sensing temperature.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daily such that a deviation of temperature measurements received from the first and second temperature sensors indicates that one of the first and second temperature sensors is defective (failure), as suggested by Foiret, in order to obtain a more reliable temperature measurement.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daily in view of Foiret such that the deviation indicates that a temperature sensor has corroded since Litteaur discloses that a failure between temperature sensors can be due to corrosion of the temperature sensors.

Referring to claim 2, Daily in view of Foiret and Litteaur disclose an assembly having all of the limitations of claim 2, as stated above with respect to claim 1, where Daily further discloses the second material being different than each of the third and fourth materials (the first and second temperature sensors are different types).

Referring to claim 3, Daily in view of Foiret and Litteaur disclose an assembly having all of the limitations of claim 3, as stated above with respect to claim 1, where Daily further discloses that the first temperature sensor is a type K thermocouple and that the second temperature sensor is a different type of thermocouple (paragraphs 20, 21), but does not explicitly disclose the second temperature sensor being a type N thermocouple. 
However, Litteaur discloses a temperature sensing assembly using different thermocouple types including a type N thermocouple to provide a thermocouple having a desired temperature range and corrosion resistance for measuring temperature. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daily in view of Foiret and Litteaur by making the second thermocouple a type N thermocouple, as suggested by Litteaur, in order to provide a desired temperature range and corrosion resistance for measuring temperature. 

Referring to claim 4, Daily in view of Foiret and Litteaur disclose an assembly having all of the limitations of claim 4, as stated above with respect to claim 1, where Daily further discloses that the first temperature sensor is a type J thermocouple and that the second temperature sensor is a type E thermocouple (paragraphs 20, 21).

Referring to claim 5, Daily in view of Foiret and Litteaur disclose an assembly having all of the limitations of claim 5, as stated above with respect to claim 1, where Daily further discloses an electrical insulation material (36) disposed within the sheath (22) about the first, second, third, and fourth conductors (paragraph 18).

Referring to claim 6, Daily in view of Foiret and Litteaur disclose an assembly having all of the limitations of claim 6, as stated above with respect to claim 1, where Daily further discloses a third temperature sensor (28) having a fifth conductor (38) and a sixth conductor (40) extending within the interior space of the sheath (22) and joined at a third junction point (30C) to measure temperature; but does not explicitly disclose that the fifth conductor is constructed of the first material and that the sixth conductor is constructed of the second material.
However, Daily discloses that the first and second temperature sensors can be different known type of temperature sensors (thermocouples) (e.g., type J, K, T, E, R, or S) (paragraph 20), and that different types of the known thermocouple types can be used in combination for sensing temperature (i.e., the first material (paragraphs 20, 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daily in view of Foiret and Litteaur by making the fifth conductor constructed of the first material and the sixth conductor constructed of the second material since Daily discloses that the plurality of thermocouples can be any type of different types of thermocouples and can be used in combination for monitoring a temperature; and since the particular materials used to make the first type claimed by Applicant are only considered to be the use of “preferred” or “optimum” materials out of a plurality of well-known thermocouple materials that a person of ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide based on the intended use of applicant’s apparatus, i.e., suitability for the intended use of applicant’s apparatus. See In re Leshin, 125 USPQ 416 (CCPA 1960), where the courts held that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.

Referring to claim 7, Daily in view of Foiret and Litteaur disclose an assembly having all of the limitations of claim 7, as stated above with respect to claim 6, where Daily further discloses the third junction point (30C) being spaced apart from the first (30A) and second junction points (30B) (figure 2).

Referring to claim 8, Daily in view of Foiret and Litteaur disclose an assembly having all of the limitations of claim 8, as stated above with respect to claim 1, where Daily further discloses (figures 6, 8; paragraphs 27, 34, 37) a containment housing (62) having a containment chamber (60) therein, wherein the sheath (22) is disposed through the containment chamber such that the portion of the sheath in which the first junction point and the second junction point are disposed extends from the containment housing (figure 6).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2002/0182119 to Daily et al [hereinafter Daily] in view of U.S. Patent Application Publication 2017/0328781 to Litteaur et al [hereinafter Litteaur].
Referring to claim 9, Daily discloses a temperature sensing assembly for monitoring a temperature of a pressure vessel in which a process is carried out (figures 2, 6; chart on page 2; paragraphs 17, 19-21, 34, 34), comprising: 
a sheath (22) defining an interior space; 
a plurality of thermocouples of a first known type, each of the plurality of thermocouples of the first known type having a junction point, the junction points of each of the plurality of thermocouples of the first known type being spaced throughout the interior space of the sheath to monitor a temperature of a structure of or a process carried out in a pressure vessel; and 
at least one thermocouple of a second known type different from the first known type, a junction point of the thermocouple of the second known type being disposed within the interior space of the sheath to monitor a temperature of the structure of or the process carried out in the pressure vessel.
Daily does not explicitly disclose the plurality of thermocouples of the first known type being a plurality of type K thermocouples; and the at least one thermocouple of the second known type being at least one type N thermocouple.
However, Daily discloses that the plurality of thermocouples can be any known type of thermocouple (e.g., type J, K, T, E, R, or S) (paragraph 20), and that different types of known thermocouple types can be used in combination for monitoring the temperature in the pressure vessel (paragraph 20, 21).
Litteaur discloses a temperature sensing assembly for a high-pressure environment (paragraphs 2, 33) using different thermocouple types including a type N thermocouple to provide a thermocouple having a desired temperature range and corrosion resistance for monitoring a temperature in the pressure environment. 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Daily by making the plurality of thermocouples of the first type be a plurality of type K thermocouples; and the at least one thermocouple of the second type be another type of thermocouple different to the first type since Daily discloses that the plurality of thermocouples can be any type of thermocouple and that different types of thermocouples can be used in combination for monitoring the temperature in the pressure vessel; and since the particular materials used to make the first type claimed by Applicant are only considered to be the use of “preferred” or “optimum” materials out of a plurality of well-known thermocouple materials that a person of ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide based on the intended use of applicant’s apparatus, i.e., suitability for the intended use of applicant’s apparatus. See In re Leshin, 125 USPQ 416 (CCPA 1960), where the courts held that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daily by making the at least one thermocouple of the second known type be at least one type N thermocouple, as suggested by Litteaur, in order to provide a thermocouple type having a desired temperature range and corrosion resistance for monitoring the temperature in the pressure vessel.

Referring to claim 10, Daily in view of Litteaur disclose an assembly having all of the limitations of claim 10, as stated above with respect to claim 9, where Daily further discloses the junction point of the at least one type N thermocouple being adjacent to the junction point of one of the plurality of type K thermocouples (figure 2).

Referring to claim 11, Daily in view of Litteaur disclose an assembly having all of the limitations of claim 11, as stated above with respect to claim 9, where Daily further discloses (figures 6, 8; paragraphs 27, 34, 37) a containment housing (62) having a containment chamber (60) therein, wherein the sheath (22) is disposed through the containment chamber such that the portion of the sheath in which the junction points of each of the plurality of type K thermocouples and the junction point of the at least one type N thermocouple are disposed extends from the containment housing (figure 6).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
12/16/22